Citation Nr: 9936054	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-03 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of October 1996 by 
the Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO) which held that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a right knee disorder.  The Board 
confirmed that decision in June 1998.

The veteran subsequently filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 1998, the Court issued an Order which vacated the 
June 1998 decision by the Board and returned the case to the 
Board for readjudication.  In July 1999, the Board determined 
that the veteran had submitted new and material evidence to 
reopen his claim.  The Board also remanded the reopened claim 
to the RO for adjudication.  The RO subsequently denied the 
reopened claim.  The case has now been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's pre-existing right knee disorder increased 
in severity during service beyond the natural progression of 
the disorder.


CONCLUSION OF LAW

A right knee disorder was aggravated during service.  
38 U.S.C.A. §§1110, 1131, 5107  (West 1991); 38 C.F.R. 
§ 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the appellant's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In the present case, 
it is undisputed that the veteran had a right knee disorder 
prior to entering service.  He contends, however, that the 
disorder was aggravated by the physical demands of military 
training.

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all of the evidence of record pertaining to the 
manifestations of the disability prior to, during, and after 
service.  See 38 C.F.R. § 3.306(b) (1999).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury of disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).  See also Beverly v. 
Brown, 9 Vet. App. 402 (1996) (which held that a veteran is 
not entitled to service connection for aggravation of a pre-
service knee disorder where the veteran experienced some pain 
and stiffness in the knee during service, but there was no 
evidence to show that the veteran experienced persistent 
worsening of his knee condition in service, and in fact, the 
record showed that the veteran's knee condition actually 
improved while he was in service).  

The evidence includes the veteran's service medical records.  
The report of a pre-induction medical examination which is 
undated shows that the veteran was found to have 
hydroarthrosis of the right knee.  A reexamination report 
which is dated in September 1951 does not contain any 
references to a right knee disorder.  The examiner concluded 
that the veteran was qualified for induction.  

A service medical treatment record dated in October 1951 
shows that the veteran reported having right knee trouble.  
He had a history of having difficulty with it a year earlier.  
There was no locking, but it was giving out occasionally.  On 
examination, there was no point tenderness.  An x-ray was 
requested.  With respect to whether it was incurred in the 
line of duty, the treating physician stated "no" and 
indicated that it existed prior to entrance.  The report of 
an x-ray of the veteran's knee taken in October 1951 reflects 
that there was no evidence of bone or joint pathology.

A service medical record dated in February 1952 shows that 
the veteran was treated for complaints pertaining to a cold 
and to his right knee.  

A private medical treatment record from M. A. Baltz, M.D., 
dated during the veteran's period of service shows that in 
April 1952 the veteran reported that his right knee swelled 
up when exerting by walking or when driving considerably.  He 
said that the joint was sore all the time and was stiff.  The 
veteran said that he could feel a small mass on the surface 
of the right knee joint which was movable and which partially 
locked the joint.  

A service medical record dated May 21, 1952, shows that the 
veteran reported that he had bad legs.  It was stated that he 
had hurt his right knee in December 1951 when he twisted the 
knee.  An orthopedic consultation was advised.  A service 
medical record dated later in May 1952 shows that the veteran 
had a cartilage density in the right knee of approximately 1 
centimeter in size which was movable but not free.  This was 
tender.  McMurray's sign was negative.  The calves and thighs 
were equal.  The impression was "sep. cap margin that 
doesn't impinge on jt. space."  A follow-up note dated in 
June 1952 shows that X-rays were subsequently interpreted as 
being negative.  The veteran was advised to wear an ace badge 
when walking, and to have physical therapy three times 
weekly.  

The report of a medical examination conducted in September 
1953 for the purpose of the veteran's separation from service 
shows that clinical evaluation of the lower extremities was 
normal. 

A post-service report of medical history given by the veteran 
in August 1958, apparently in connection with his status as a 
member of the inactive reserves, shows that the veteran 
checked a box indicating that he had a history of a trick or 
locked knee.  On the reverse side of the document, it was 
noted that during the previous five years the right knee 
joint had locked frequently while walking, running, or while 
rising from a sitting or squatting position.  The pain was 
moderate and the locked knee could be relieved by 
manipulation.  Tenderness and pain reportedly persisted for 
varying lengths of time.  

A letter from M. A. Baltz, M.D., dated in August 1958 shows 
that the veteran was treated in his office in December 1950 
and April 1951 for a fracture of the semilunar cartilage of 
the right knee joint and residual joint mouse with locking of 
the knee joint.  He was again treated in April 1952 for a 
locked knee while he was on furlough from military service.  
At that time recommendations were made for surgical treatment 
for removal of loose cartilage.

The veteran has submitted several lay statements from 
neighbors, friends, and a former member of his local 
selective service board dated in August and September 1958 
and in August 1986.  The statements are to the effect that 
the veteran had a knee injury prior to service, that he had 
been rejected for acceptance into service several times, that 
he was eventually accepted into service against the advice of 
his doctor, that his knee disorder was further aggravated by 
strenuous training, and that he had suffered from disability 
of the knee since returning from service. 

A medical statement dated in September 1987 from Dr. Larry 
Roth shows that the veteran presented at a clinic in 1981 and 
1982 complaining of lumbar and lower extremity pain.  He gave 
a history of having sustained an injury when he fell in 1950.  
The veteran also indicated that he subsequently had been 
drafted into the military while still unrecovered from the 
injury.  He further reported that he was treated several 
times while in the service.  The Board notes that although 
this record does not specifically refer to an injury of the 
right knee, it appears to the Board that the "lower 
extremity pain" referred to in the record was possibly a 
reference to the right knee injury.  In this regard, the 
Board notes that the history contained in the statement from 
Dr. Roth is consistent with the history of a right knee 
injury recorded in the other medical treatment records cited 
above.

The veteran testified in support of his claim during a 
hearing held at the RO in July 1997.  He stated that he 
initially injured his right knee before service when he fell 
down a steep embankment during an ice storm.  He recounted 
that he subsequently had problems with that knee in service 
during basic training.  He said that he frequently had 
swelling so bad that he could not walk on it, and that he had 
to go to the base dispensary for treatment.  He also said 
that he had problems with the knee in service after 
completing basic training.  He said that he sometimes 
received heat therapy at the dispensary using a heating pad.  
He also recounted that he frequently saw his personal 
physician for treatment of the knee after getting out of 
service.

After reviewing all of the evidence of record, the Board 
finds that the veteran's pre-existing right knee disorder 
increased in severity during service beyond the natural 
progression of the disorder.  The Board notes that the 
absence of any mention of the knee disorder on the report of 
the examination conducted for the purpose of entrance into 
service in September 1951 suggests that the disorder was 
asymptomatic at that time.  Subsequent service medical 
treatment records show that the disorder became symptomatic 
and was treated on a number of occasions during service.  The 
post service medical history given by the veteran in August 
1958 in connection with inactive reserve service shows that 
the increased level of symptomatology continued after 
service.  The statement from Dr. Larry Roth reflecting that 
the veteran was treated for lower extremity pain in 1981 and 
1982 also suggests the presence of ongoing symptoms of a 
right knee disorder after service.  This continuity of 
symptomatology after service is further confirmed by the 
numerous lay statements dated in 1958 and 1986 given by the 
veteran's acquaintances and by the veteran's own testimony 
during the hearing held in July 1997.  Accordingly, the Board 
concludes that a right knee disorder was aggravated during 
service.


ORDER

Service connection is granted for the additional impairment 
of the right knee due to aggravation of a pre-existing 
disorder during service.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

